DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, line 1, it appears that --a-- should be inserted before “three-dimensional model” for proper grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, Applicant recites a range of temperature degrees but fails to recite what temperature system is being used. Thus the scope of the claim is indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2003/0041962) in view of Simons (US 2009/0080032).
With respect to claim 1, Johnson et al. disclose the claimed method except that they are silent on whether the printing saturates the vinyl material with the ink. Johnson et al. disclose a method of applying a two-dimensional image to three-dimensional model, the method comprising the steps of: 
printing the two-dimensional image onto a vinyl material (“Thin polymeric films used as a baseweb can include PVC,” Johnson et al., paragraph [0031]) with ink (Johnson et al., paragraph [0037]; 
applying the vinyl material to a vacuum formable sheet (“ABS backing sheet, paragraph [0054]); 
applying the vacuum formable sheet to the model using a thermoform process (Johnson et al., paragraph [0060]).
Simons teach a similar method including sublimation printing a PVC sheet that is to be thermoformed with ink in a manner that saturates the vinyl material with the ink (“sublimation printing,” Simons, paragraph [0013]––ink diffuses into the substrate during sublimation printing). It would have been obvious before the effective filing date of the claimed invention to et al. for the superior durability of the printed image afforded by sublimation printing. 
With respect to claim 2, Johnson et al. disclose that the ink can be solvent ink (Johnson et al., paragraph [0055]). 

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2003/0041962) in view of Simons (US 2009/0080032), as applied to claim 1 above, and further in view of Fraillon (US 2008/0106006) and Walker, Jr. et al. (US 2018/0223142). 
With respect to claim 4, Johnson et al. in view of Simons discloses the claimed method except for the step of running the vinyl material through a laminator to apply an engineered mastic to the vinyl material.
However, Fraillon teaches a thermoforming method including applying an engineered mastic to a thermoformable sheet (Fraillon, paragraph [0026]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Fraillon with the method disclosed by Johnson et al. in view of Simons for the advantage of adhering the thermoformed sheet to a three-dimensional object at the same time it is being thermoformed. 
Fraillon is silent on how the adhesive is applied to the thermoformable material. However, Walker, Jr. et al. teach using a laminator to apply an engineered mastic to a thermoformable material (Walker, Jr. et al., paragraphs [0155]-[0156]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Walker, Jr. et al. with the combination of Johnson et al,. as modified because It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of obvious to try– choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Laminators are well-known and  for combining adhesives to layers thus It would have been obvious to try--––it would also have the predictable solution of adhering two layers of sheet together. . 
	With respect to claim 5, Fraillon teaches that the engineered mastic is a heat-sensitive engineered mastic (“heat-activated,” Fraillon, paragraph [0026]). 
	With respect to claim 7, Johnson et al. disclose applying an ultraviolet laminate as a top coating (Johnson et al., paragraphs [0032] and [0091] and claim 5). Johnson et al. further disclose that the top coating is after an adhesive 146 has been applied (Johnson et al., paragraph [0046]). 
	 

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2003/0041962) in view of Simons (US 2009/0080032),  Fraillon (US 2008/0106006) and Walker, Jr. et al. (US 2018/0223142), as applied to claim 5 above, and further in view of Kessler et al. (US 2013/0105077). 
With respect to claim 6, Johnson et al., as modified, discloses the claimed method except that they are silent on the activation temperature of the engineered mastic. However, Kessler et al. teach a similar thermoforming method of applying a laminate to a three-dimensional model including using a heat-sensitive engineered mastic. The heat-sensitive engineered mastic is activated under a heat of approximately 250 degrees F (Kessler et al., paragraph [0043]) which is in the range of 185 degrees to approximately 535 degrees as recited in the claim––note, the recited temperature is being interpreted as being in the Fahrenheit system since this is the system disclosed in Applicant’s specification). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Kessler et al. with the method disclosed by Johnson et al., as modified, because it is advantageous to use an adhesive that is effectively activated by the thermoforming temperature applied by the thermoforming mold without exceeding its operable range. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2003/0041962) in view of Simons (US 2009/0080032), Fraillon (US 2008/0106006), and Walker, Jr. et al. (US 2018/0223142), as applied to claim 7 above, and further in view of Mizuno et al. (US 2010/0080968). 
With respect to claim 8, Johnson et al., as modified, disclose that the ultraviolet laminate (“topcoat”) is applied using a laminator (Johnson et al, paragraph [0046]), but they do not specify that the laminator is a thermal laminator. However, Mizuno et al. disclose a similar method including applying a top coating 16 to a laminate using a thermal laminator 6 (Mizuno et al., paragraphs [0166] and [0157]; Figs. 5-6). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Mizuno et al. with the method disclosed by Johnson et al., as modified, because using a thermal laminator is simply applying a known technique to a known method, or product ready for improvement to yield predictable results. That is, a thermal laminator is a well-known method of coupling layers of a laminate and yields the predictable result of coupling the layers. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2003/0041962) in view of Simons (US 2009/0080032), Fraillon (US 2008/0106006), Walker, Jr. et al. (US 2018/0223142), and Mizuno et al. (US 2010/0080968), as applied to claim 8 above, and further in view of Wolf et al. (US 2006/0147240).
With respect to claim 9, Johnson et al., as modified, disclose the claimed method except that they are silent on where the heat is applied with respect to the vacuum formable sheet. However, Wolf et al. disclose thermoforming a printed laminate wherein the thermoform process heat the vacuum formable sheet 12 from beneath the vacuum formable sheet (“Stamping device 70 and/or receiving mold 72 may be heated to facilitate the thermoforming process,” Wolf et al., paragraph [0084; Fig. 5). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Wolf et al., with the method disclosed by Johnson, as modified, because It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of obvious to try––choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. That is, the finite number of predictable solutions are heating from above and below, heating from just above, and heating from just below. All of these known solutions would have the reasonable expectation of success in thermoforming the vacuum formable sheet. 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (WO 2013/154695) in view of Ochi et al. (US 2021/0101376).
With respect to claim 1, Shi et al. disclose the claimed method except that they are silent on applying the vacuum formable sheet to the model. Shi et al. disclose a method of applying a two-dimensional image to three-dimensional model, the method comprising the steps of: 
printing (Shi et al., paragraphs [0065], [0080], and [0139]) the two-dimensional image onto a vinyl material (“polyvinyl chloride,” Shi et al.,  paragraph [0137])) with ink in a manner that saturates the vinyl material with the ink (“diffuses into the polymeric substrate,” Shi et al., paragraph [0009]); and
applying the vinyl material to a vacuum formable sheet (“a thin layer of PU or other materials,” or “ABS backing sheet,” Shi et al., paragraphs [0146]-[0147]).
Ochi et al. teach a similar method including applying the vacuum formable sheet to a model (“three-dimensional molded product”) using a thermoform process (Ochi et al., paragraphs [0241]-[0243]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Ochi et al. with the method disclosed by Shi et al. for the advantage of providing a solid object with a printed decorative laminate in the same step as molding the laminate. 
With respect to claim 2, Shi et al. disclose that the ink is a solvent ink (“coating,” paragraphs [0080] and [0093]). 
With respect to claim 3, Shi et al. disclose that the two-dimensional image is printed onto the vinyl using a roll-to-roll printer (i.e. the printer for performing “flexo-graphy” or “gravure printing” which are roll-to-roll printers, Shi et al., paragraph [0139]). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 11, 2021